Citation Nr: 1413450	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-36 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hand scars.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims for service connection for bilateral hand scars and bilateral hearing loss.

In addition to disagreeing with the denials of service connection for bilateral hand scars and bilateral hearing loss in October 2007, the Veteran also filed a notice of disagreement for the issue of entitlement to service connection for a right foot disability.  However, although the RO furnished the Veteran with a July 2009 statement of the case, the Veteran did not timely perfect an appeal with respect to the right foot disability in his September 2009 VA Form 9, and therefore, this issue is not presently before the Board.

The Veteran requested a hearing via videoconference before a member of the Board in his September 2009 substantive appeal.  He was scheduled for a May 2011 videoconference hearing.  However, in April 2011, the Veteran requested that his hearing be rescheduled because he had to attend mandatory training at his new job.  His videoconference hearing was subsequently rescheduled for October 2011, but he failed to appear at the rescheduled hearing.  As there have been no further hearing requests, the Board deems this hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  The virtual file includes, in pertinent part, the Veteran's March 2014 Appellate Brief.  Thus, the Board has considered this document in its adjudication of the Veteran's case.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has bilateral hand scars that were incurred in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hand scars have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hand scars is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has bilateral hand scars.  Indeed, on VA examination in August 2007, the examiner diagnosed the Veteran with burn scar of the right hand and scar from avulsion laceration of the skin of the left hand.  

The Board also finds that the evidence shows that the Veteran had in-service evidence of burn and laceration injuries to his hands.  At his August 2007 VA examination, the Veteran reported that he had burned his right hand while washing dishes during service.  He indicated that when he was dunking the dishes into the hot water, some of the hot water got into the glove he was wearing.  He rinsed his hand in cold water for about 10 minutes.  He stated that his hand blistered up, was bandaged up with some white cream, and became scarred later.  He maintained that it took 3 weeks for the burn to finally heal over.  A July 2000 service treatment record determining whether the Veteran was fit for mess duty noted that he had a burn on the hand and that he needed to wear gloves.  Regarding his left hand, the Veteran reported at his August 2007 VA examination that the skin on his left hand was torn during service while he was teaching defensive tactics, and although he was wearing gloves, another sailor hit his hand on the dorsal aspect and caused the skin to tear open.  He stated that he self-treated his left hand with antibiotic ointment and wrapping.  He indicated that it took a month for the laceration to completely heal.  The Veteran is competent to report the onset and circumstances of his in-service hand injuries, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), and the Board finds that his statements in this regard are credible.  Specifically, the service treatment records confirm that the Veteran had a burn on the hand in July 2000, and his account of how he received his laceration injury is consistent with the circumstances and duties of a small arms marksmanship instructor (the Veteran's military occupational specialty).      

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's bilateral hand scars are attributable to his in-service burn and laceration hand injuries.  Indeed, after considering the Veteran's statements and examining his scars, the August 2007 VA examiner determined that the Veteran's right hand dorsum burn injury did not occur before service, but instead, the burn occurred during active service, and the burn scar persisted after service.  She explained that the "white cream" that the Veteran had been treated with was likely Silvadene or a generic form of Silvadene.  The August 2007 VA examiner also found that the Veteran's left hand dorsum laceration injury had occurred during service and not before service, with the laceration scar persisting after active service.  She concluded that both the Veteran's in-service hand injuries had improved and healed, leaving scars which were currently stable.        

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral hand scars have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).


ORDER

Service connection for bilateral hand scars is granted.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

The Veteran contends that he has bilateral hearing loss that is related to his military noise exposure from machine gun fire, small arms fire, and gun mount hydraulics and engines.  See August 2007 VA audiological examination.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's DD Form 214 lists his military occupational specialty as small arms marksmanship instructor.  His service treatment records also indicate that he was deployed to Iraq from October 2006 to January 2007.  On separation examination in March 2007, the Veteran reported hearing loss due to frequent exposure to weapons and aircraft noise while serving in Iraq.  The examiner noted that he had chronic hearing loss.  The Veteran's March 2007 hearing conservation disposition report indicates that the Veteran was positive for standard threshold shift.  All three of the March 2007 audiograms reveal that the Veteran had a hearing loss disability within the standards established by 38 C.F.R. § 3.385.  See March 2007 Hearing Conservation Disposition Report.    

However, on VA examination in August 2007, audiometric testing revealed that the Veteran had hearing within normal limits that did not meet the criteria of 38 C.F.R. § 3.385.  See August 2007 VA audiological examination.  The examiner noted that initially, the thresholds provided by the Veteran were abnormally elevated, indicating a non-organic overlay, but that this was resolved with reinstruction.  Id.    

Moreover, in the March 2014 Appellate Brief, the Veteran's representative argues that the Veteran's last VA audiological examination in August 2007 was almost 7 years ago and that the Veteran's hearing has worsened since then.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Given the evidence outlined above, it remains unclear to the Board whether the Veteran has a current hearing loss disability within the standards established by 38 C.F.R. § 3.385 that is related to noise exposure during his active service.  Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion clarifying whether the Veteran has a current hearing loss disability for VA purposes that arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for bilateral hearing loss.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA audiological examination to obtain a medical opinion clarifying whether he has a current hearing loss disability meeting the criteria of 38 C.F.R. § 3.385 (2013) that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 
 
a) Reconcile the March 2007 service audiograms with the August 2007 VA examination audiometric findings and state whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current hearing loss disability meeting the criteria of 38 C.F.R. § 3.385.

b) If a hearing loss disability for VA purposes is found on current examination, the examiner should state whether it is at least as likely as not (at least a 50 percent probability) that the hearing loss is related to service, including noise exposure to machine gun fire, small arms fire, and gun mount hydraulics and engines.    

c) The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  After the development requested above, as well as any additional development deemed necessary, has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


